Title: To George Washington from Lewis Nicola, 24 July 1781
From: Nicola, Lewis
To: Washington, George


                  
                     Sr
                     Trenton July 24th 1781
                  
                  I have at last the honour of addressing your Excellency from this place after encountering more obstacles than I conceived the nature of the business would admit of.
                  As I conceive it impossible that an officer at the head of a corps directed to hold itself in readiness 37 days, & final orders received 26 days before it was put in motion should escape censure from persons unacquainted with circumstances I, who have always been anxious to act right on all occasions & have ever made private considerations give way to the duties of my station, take the liberty to trespass on your time by circumstantially relating every step taken since I received the first information of your intention to call the regt to West point, which I am persuaded your generosity will pardon.  I am further induced to take this step by the consideration that, except a small part at the conclusion, this narrative may be laid aside for a leasure hour.
                  Saturday the 9th of June his Excellency the President informed me that I should immediately receive an order to march the regiment to West point, the monday following I went to the Secretaries office & found that the Board of war was directed to take order in the matter, I repaired to the War office & found that nothing more had been done, neither did I hear any thing further ’till the 13th when I received an order to hold the regt in readiness to march at a moments warning, the next morning I waited on the Board & gave in returns of what necessaries were wanting for the regt & also applied for some money as there was 10 months pay due.  Things remained in this situation ’till the 24th when I received your Excellencies orders which I immediately communicated to the Board, my returns for such camp necessaries as were requisite were called for & orders thereon given, & I was informed we were to receive three months pay.
                  In one or two days Congress passed a resolve that we should be paid three months pay & a warrant was ordered for 4000 dollars new Emission; as soon as I was informed of this I waited on his Excellency & acquainted him that such a sum was far short as three months pay exceeded 7000 dollars, supposing a paper dollar equivalent to a hard one, but that as a few days before a part of Col. Moylan’s horse had received three months pay at 4 for one we flattered ourselves we should be put on the same futting, I was directed to apply to the Board of war & desire that a report might be made specifying the full sum.  In consequence of this the Board immediately reported that seven thousand & a few hundred dollars specie were requisite to pay the regt which, at 4 for one, amounted to 29800 dollars.
                  This point being setled on monday the 2d last & the militia to mount guard the day following I conceived every difficulty removed and proposed embarking the men on wednesday; but was disapointed & some days elapsed before I could discover whether Congress had taken up the report, at last one of the members told me that an unsuccessful application had been made to the Counsil of the State & an afterwards an attempt equally fruitless to borrow the money, this last information gave me room to hope that a small premium might induce some person to advance the money, on which I mentioned to the officers that tho we received the money in paper at 4 for one we should be obliged to exchange it for hard at 5 for one, paper money not being current, or that by offiring 5 1/2 we might get the business done, they approved of the idea & I made the proposal to Mr Morris who gave me little hopes, that afternoon a Jew broker mentioned the affair to me in such a manner as gave me room to suppose Mr Morris had applied to him, he further told me the money could be procured on the terms propsed but could not be paid all together; I informed the officers of this & it was agreed I should propose to Mr Morris that as much money as was requisite for the officers under orders as would enable them to quit the town with , to give the soldiers one months pay before they marched & their daily pay on the road should be given when the warrant was obtained, that the officers & men who remained behind would be paid in 14 days and the residue to me 7 days after we got to West point, he desired some time and on my return at the hour appointed he told me the money could be procured on those terms, of which I immediately gave notice to Congress & requested the warrant.
                  Flattering myself that our affair was now brought to a conclusion I was greatly surprised not to hear any thing of the warrant & that tho I waited on the President & consulted several members I could obtain no positive information tho I had reason to believe that the exchange of four for one occasioned the difficulty.  My patience being exhausted by these delays I, yesterday was a week, waited on the president, represented the detriment that might be done to the service by our being so long detained & requested to know the intention of Congress, he promised he would lay the matter before that assembly & I should be informed of their determination; I waited at the State house in the afternoon at the hour when Congress usually break up & was told by the Secretary that the matter had been long since referred to the Board of war, which was authorised to draw for what money was requisite for the regt surprised at not hearing this sooner tho I had daily spoke to some member & waited on the Board.  As the Board was not then sitting I waited on Genl Cornel & told him my information & requested to know the resolution of the Board as I was determined to go immediately to the Qr Mr Genl & apply for shallops to be ready on wednesday afternoon—& that I should exert my utmost endeavours to get the regt off with or without money; the Genl directed me to call on the Board in the morning & approved my resolution.  I directly went to Col. Miles who told me he could not immediately promise shallops but that he expected some continental schooners up the river & would send me notice when they arrived.
                  The day following I waited on the Board & was informed they had agreed to allow but three months pay at dollar for dollar, I represented the bad consequence of making such a difference between corps & that I was persuaded the regt would consider it as a great injury done them, my remonstrance had no other effect but to produce an offer of 6 months pay on the same terms, to this I replied I could not engage for the regiment but would take the money on account to be charged to the regt on the same terms as the rest of the army was paid or to be paid, which was at last agreed to and a warrant given me for 15,000 dollars of which I directly gave notice to Mr Morris & that the money in proportion, on the terms before mentioned, would be called for immediately after dinner, which was accordingly done & the money recd.  As soon as I returned to barrack I gave orders for the regt to embark the afternoon of the following day & gave notice of the terms I had procured, business prevented my being on the parade that evening at roll calling but on my return was informed the men seemed much dissatisfied & declared they would not march if they were not put on the same footing with Moylans regt & Col. Myles’s people, who had been paid a few days before at four for one, as I had directed the regt to be assembled the following morning at 7 o’clock to receive the money I took the opportunity to argue with them, & assisted by the other officers endeavoured to prevail on them but fruitlessly & was much discouraged in my hopes of succeeding better another time by the regularity of their proceedings, no man in liquor being permitted by his comrades to speak & the rest but one at a time when all their grievances were enumerated, this appeared to me the result of deliberation not of hasty passion, in this delemma I consulted Genl St Clair who advised me to let the matter lie ’till I had notice the shallops were ready.
                  On thursday about noon I recd a note from Col. Miles informing me that one shallop was ready & he expected another the following tide, of this I informed the Board of war & ordered the regt to assemble at 1/2 after two, I also directed my clerk as Town Major, being prevented myself by business, to make a calculation what each man share of 15000 dollars would be, in case we could not persuade the men to agree to the former terms, as, if the men could be persuaded to take their parts of that sum Mr Morris had generously agreed to let us have the money that was to have been paid in West point, he informed me that it came to 7 hard dollars a man.
                  Being fully prepared by what had passed on the former occasion I represented to the men that West point being much nearer Boston, from whence most of the clothing was drawn, they had a much better chance of being supplied there than in Philadelphia.  That from the best information I could procure I believed that post well supplied with provisions & that they would not there be exposed to the distresses they had so often felt in Philada.
                  To the men from the States of Virginia, Maryland and Delaware, who were uneasy at removing so far on account of their depreciation, I represented that should the resolve of Congress & the steps I had taken in consequence thereof fail I made not the least doubt of your Excellencies affording them every assistance they could reasonably expect.  To those from N: England & N: York it was evident their chance would be bettered.  After much arguing by the officers on one side & the men on the other it was at last agreed that every man who was entitled to pay for September, October & November should receive 7 hard dollars, those who had claims to only part of that time should receive in proportion,  those who had not would have money advanced to them, & that no stopages should be made on account of depts, so that they should have 24 hours to see their acquaintances, these points being setled they were immediately paid, least they should retract, & all was over by sun set.  In justice to the men I must mention that the pleasure of returning under your more immediate command had much weight in inducing them to comply.
                  On friday afternoon as many men as could be collected were embarked on board the only vessel as yet furnished, the larger number being on board I determined to come here to see of the waggons were provided in consequence of a litter I wrote to Col. Nelson & rations were to be procured, & having given proper directions to Capt. McGowen to send on board as many men as the vessel could carry & order them up as soon as possible under the care of proper officers & follow me to Trenton as soon a second shallop could be procured, & if he did not find me there to proceed to the Point.
                  I set out early on saturday morning & when I came here Col. Nelson told me he had not a single waggon but had sent to the country to have a proper number collected if possible; as for rations I found meat only for one day; I went on sunday morning to Mr Insler—the contractor at Pennytown who wrote me word he had not any meat on hand but would do his endeavours to procure some if possible, tho he had no money to pay for it he was so obliging as to come over here yesterday morning & renew his promise, a brigade of waggons also came in from Morristown, from which we are to be supplied if none from the country can be procured.
                  Yesterday before dinner part of the regt arrived here having marched from Kerbrights landing & waggons were sent to bring some that were unable to march & the baggage.
                  Capt. McGowen informs me that seeing no prospect of another shallop he embarked all the men he could collect which crouded them very much but that as they were to depart at 9 o’clock at night & he hoped they would have a short passage he flattered himself no inconvenience would attend it his expectations were however frustrated & the passage very tedious, by which, excess of drinking many had suffered but I hope one days rest will enable them to proceed.  Inclosed I send a return of the party as it now stands.  By the returns made to me I find 2 Corps. & 6 men had either deserted or were lying drunk in some part of the city.  Three of four men that I proposed to leave behind us unfit for duty were so unhappy at not going with the regt that I thought it would be cruel not to indulge them, I hope this will meet your approbation.
                  I propose setting out at 5 o’clock this afternoon as I intend marching only morning & evening, I presume our marches will be from 12 to 15 miles a day, possibly fatigue & bad weather may some times oblige us to halt.
                  Genl St Clair communicated to me a letter he recd from Capt. Woelpper containing several charges against me, many of them of such a nature as certain you will think its necessary to have them strictly enquired into, I entreat your Excellency that a court martial may be appointed as soon as possible after we get to West Point.  The more a man of integritys character is scrutinised the brighter it appears.
                  I am sorry the many transactions I had to narrate have spun my epistle to such a length, but rely on your goodness for pardon.  I have the honour to assure your Excellency that I am with respect Sr your most obedt Servt
                  
                     Lewis Nicola Col. Inv.
                     
                  
               